DETAILED ACTION
Claim(s) 6, 11-16, 21-24 are presented for examination based on the amendment filed 1/3/2022.
Claim(s) 1-5, 7-10, 17-20 are cancelled.
Claim(s) 6, 11, 21, and 24 are amended.
Rejection(s) under 35 USC 102/103 for claim(s) 6-9 and 12-16 is withdrawn in view of their amendment/cancellation and/or arguments presented by the applicant.
Claim(s) 6, 11-16, 21-24 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim(s) 6, 11-16, 21-24 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically “developing a statistical analysis model to generate a statistical distribution of bar diameters; further classifying the bars of each lattice into clusters, wherein all lattice cells in a same cluster are assigned an average diameter of the same cluster;” as presented in independent claims 6 and 21 of the instant application (as supported in specification e.g. ¶ [0037]-[0040] and Figs. 1 & 4).

Prior Art of Record
The Prior art of reference Daynes et al (US PGPUB No. US 20200086624 A1) discloses although the diameter of each lattice member can be optimized for density with such commercially available software, this is not always a desirable solution since any large changes in diameter at lattice nodes (the truss joint) can lead to large stress concentrations. While the proposed approach of tapered diameters by Altair Hyperworks is an improvement, it leads to poorly understood failure mechanisms of trusses due to potentially large diameter variations within a cell.. 
Daynes does not teach that diameters are varied based on load and developing a statistical analysis model to generate a statistical distribution of bar diameters; further classifying the bars of each lattice into clusters, wherein all lattice cells in a same cluster are assigned an average diameter of the same cluster. See Fig.1, 3, and 9 and associated disclosure.
The Prior art of reference Dean; Howard David et al. (US PGPUB No. US 20170014169 A1) discloses in FIG. 16 shows a unit cell designed for AM that is repeated to form a porous implant. It should be noted that the example in FIG. 16 is a simple solution. It can be tuned by changing the length between intersections or the diameter of the strands. However Dean does not teach that diameters are varied based on load and developing a statistical analysis model to generate a statistical distribution of bar diameters; further classifying the bars of each lattice into clusters, wherein all lattice cells in a same cluster are assigned an average diameter of the same cluster. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2147


/AKASH SAXENA/Primary Examiner, Art Unit 2147                                                                                                                                                                                                        Monday, January 24, 2022